UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10253 Nuveen New York Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:12/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York Dividend Advantage Municipal Fund 2 (NXK) December 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 2.4% (1.6% of Total Investments) $ 700 New York City Industrial Development Agency, New York, Liberty Revenue Bonds, 9/15 at 100.00 BB+ $ 585,165 IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, 6/17 at 100.00 BB Series 2007A, 5.000%, 12/01/23 Total Consumer Discretionary Consumer Staples – 2.3% (1.6% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/11 at 101.00 BBB 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 BBB 5.750%, 6/01/33 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed 6/12 at 100.00 BBB Bonds, Series 2001A, 5.200%, 6/01/25 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 19.8% (13.5% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 7/17 at 100.00 BBB 2007A, 5.000%, 7/01/31 Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter 4/17 at 100.00 N/R Schools, Series 2007A, 5.000%, 4/01/37 Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure 5/16 at 100.00 BBB– University, Series 2006, 5.000%, 5/01/23 Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 7/17 at 100.00 N/R 2007A, 5.000%, 7/01/41 – RAAI Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call BBB Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, New York Medical College, 1/11 at 100.00 Baa1 Series 1998, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2000, 7/11 at 101.00 Baa1 5.250%, 7/01/30 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 7/20 at 100.00 Baa1 2010, 5.250%, 7/01/35 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/35 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, 7/19 at 100.00 BBB+ Series 2009, 5.750%, 7/01/39 Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John 6/11 at 102.00 N/R Fisher College, Series 2001, 5.250%, 6/01/26 – RAAI Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. 10/14 at 100.00 A– Francis College, Series 2004, 5.000%, 10/01/34 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of 2/11 at 100.00 A– Greater New York, Series 2002, 5.250%, 8/01/21 New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball 1/17 at 100.00 BB+ Stadium Project, Series 2006, 4.750%, 1/01/42 – AMBAC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium 9/16 at 100.00 BBB– Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured New York Liberty Development Corporation, Second Priority Liberty Revenue Refunding Bonds, 1/20 at 100.00 AA Bank of America Tower at One Bryant Park Project, Series 2010, 5.625%, 1/15/46 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic 10/17 at 100.00 BBB College, Series 2007, 5.000%, 10/01/27 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence 6/19 at 100.00 BBB College Project, Series 2001A Remarketed, 6.000%, 6/01/41 Total Education and Civic Organizations Financials – 2.0% (1.3% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series No Opt. Call A1 2005, 5.250%, 10/01/35 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Total Financials Health Care – 18.3% (12.5% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 2/11 at 100.50 N/R Montefiore Medical Center, Series 1999, 5.500%, 8/01/38 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 BBB Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, 7/20 at 100.00 A2 Series 2010, 5.200%, 7/01/32 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health 1/11 at 100.00 A3 Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/17 – RAAI Insured Dormitory Authority of the State of New York, Revenue Bonds, Lenox Hill Hospital Obligated Group, Series 2001: 5.375%, 7/01/20 7/11 at 101.00 Baa3 5.500%, 7/01/30 7/11 at 101.00 Baa3 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer 7/16 at 100.00 AA Center, Series 2006, 5.000%, 7/01/35 (UB) Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA+ Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 7/17 at 100.00 BBB+ 2007B, 5.625%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University 7/13 at 100.00 Baa1 Hospital Association, Series 2003A, 5.500%, 7/01/32 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, 1/11 at 100.00 BB Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, North Shore No Opt. Call Baa1 Health System Obligated Group, Series 2001B, 5.875%, 11/01/11 New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/13 at 100.00 Aa3 2003A, 5.250%, 2/15/22 – AMBAC Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 100.00 Baa3 Island University Hospital, Series 2001B, 6.375%, 7/01/31 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten 7/12 at 101.00 Baa3 Island University Hospital, Series 2002C, 6.450%, 7/01/32 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Huntington Hospital, Series 2002C: 6.000%, 11/01/22 11/12 at 100.00 A– 5.875%, 11/01/32 11/12 at 100.00 A– Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 7/11 at 101.00 B– Series 2001A, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 4.7% (3.2% of Total Investments) Amherst Industrial Development Agency, New York, Revenue Bonds, UBF Faculty/Student Housing 8/11 at 102.00 N/R Corporation, University of Buffalo Village Green Project, Series 2001A, 5.250%, 8/01/31 – AMBAC Insured New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 11/11 at 100.00 AA Series 2001C-2, 5.400%, 11/01/33 (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A: 5.375%, 11/01/23 (Alternative Minimum Tax) 5/12 at 100.00 AA 5.500%, 11/01/34 (Alternative Minimum Tax) 5/12 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/14 at 100.00 AA Series 2004A, 5.250%, 11/01/30 70 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010-D1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/17 at 100.00 Aa2 11/01/38 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 2.8% (1.9% of Total Investments) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, 2007 Series 145, 5.125%, 4/17 at 100.00 Aa1 10/01/37 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 4/15 at 100.00 Aa1 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 2007, 5.200%, 10/17 at 100.00 Aa1 10/01/32 (Alternative Minimum Tax) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 4/11 at 100.00 Aa1 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 5.8% (3.9% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 A– Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, Insured Revenue Bonds, Rehabilitation 7/11 at 102.00 A2 Association Pooled Loan Program 1, Series 2001A, 5.000%, 7/01/23 – AMBAC Insured Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens 11/16 at 100.00 Baa3 Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: 50 5.125%, 7/01/30 – ACA Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village 8/16 at 101.00 N/R Project, Series 2006, 5.500%, 8/01/33 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/11 at 101.00 N/R Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 100.00 N/R Needs Facilities Pooled Program, Series 2008-B1, 5.500%, 7/01/18 Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs 7/16 at 101.00 N/R Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, 12/13 at 100.00 BBB International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) Tax Obligation/General – 13.4% (9.2% of Total Investments) Bath Central School District, Steuben County, New York, General Obligation Bonds, Series 2002, 6/12 at 100.00 A 4.000%, 6/15/18 – FGIC Insured New York City, New York, General Obligation Bonds, Series 2007D-1, 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA 45 New York City, New York, General Obligation Bonds, Fiscal Series 1998H, 5.375%, 8/01/27 – 2/11 at 100.00 AA NPFG Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – 9/15 at 100.00 AA SYNCORA GTY Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 (UB) 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 34.1% (23.2% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AA+ 5.250%, 11/15/25 – AGM Insured Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.000%, 2/01/23 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 AAA Series 2007B, 5.000%, 11/01/30 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/17 at 100.00 AAA Series 2007C-1, 5.000%, 11/01/27 New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 5/20 at 100.00 AAA Refunding Subordinate Lien Series 2010D, 5.000%, 11/01/25 New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 3/14 at 100.00 AA– 2003A, 5.000%, 3/15/21 New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 12/17 at 100.00 AAA Series 2008A, 5.000%, 12/15/27 (UB) New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic 9/15 at 100.00 AAA Development and Housing, Series 2006A, 5.000%, 3/15/36 New York State Municipal Bond Bank Agency, Buffalo, Special Program Revenue Bonds, Series 2001A: 5.250%, 5/15/23 – AMBAC Insured 5/11 at 100.00 A1 5.250%, 5/15/24 – AMBAC Insured 5/11 at 100.00 A1 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 10/17 at 100.00 AA 5.000%, 4/01/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, No Opt. Call AA 5.500%, 4/01/20 – AMBAC Insured (UB) New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/22 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 Total Tax Obligation/Limited Transportation – 21.8% (14.8% of Total Investments) Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/20 7/11 at 101.00 BBB+ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 11/17 at 100.00 A 5.000%, 11/15/33 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 11/20 at 100.00 A 5.000%, 11/15/34 Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.000%, 11/15/25 – FGIC Insured New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx 10/17 at 102.00 N/R Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 50 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 6/11 at 100.00 BB– British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, 1/16 at 100.00 A3 Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) New York City Industrial Development Authority, New York, JetBlue,: 50 5.000%, 5/15/20 (Alternative Minimum Tax) 5/12 at 100.00 B– 5.125%, 5/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B– New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 4/11 at 100.00 Baa1 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2007, Trust 2920, 16.944%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/36 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, 11/12 at 100.00 Aa2 Series 2002B, 5.000%, 11/15/21 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call Aa3 Refunding Bonds, Series 2002E, 5.500%, 11/15/20 – NPFG Insured Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call Aa2 Refunding Bonds, Tender Option Bond Trust 1184, 9.085%, 5/15/16 (IF) Total Transportation U.S. Guaranteed – 6.9% (4.7% of Total Investments) (4) Albany Industrial Development Agency, New York, Revenue Bonds, St. Rose College, Series 2001A, 7/11 at 101.00 N/R (4) 5.375%, 7/01/31 (Pre-refunded 7/01/11) – AMBAC Insured Albany Parking Authority, New York, Revenue Bonds, Series 2001A, 5.625%, 7/15/20 7/11 at 101.00 BBB+ (4) (Pre-refunded 7/15/11) Dormitory Authority of the State of New York, Service Contract Bonds, Child Care Facilities 4/12 at 100.00 AA– (4) Development Program, Series 2002, 5.375%, 4/01/17 (Pre-refunded 4/01/12) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 Aa1 (4) Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 (Pre-refunded 6/15/11) Total U.S. Guaranteed Utilities – 11.4% (7.8% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, 6/13 at 100.00 A– Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Bonds, American Ref-Fuel Company of Niagara LP, Series 2001A, 5.450%, 11/15/26 (Mandatory put 11/15/12) (Alternative Minimum Tax) Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue 11/11 at 101.00 Baa2 Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001D, 5.550%, 11/15/24 (Mandatory put 11/15/15) Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 5/11 at 100.00 Aa2 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998: 5.300%, 1/01/13 (Alternative Minimum Tax) 1/11 at 100.00 N/R 5.500%, 1/01/23 (Alternative Minimum Tax) 1/11 at 100.00 N/R Total Utilities Water and Sewer – 0.8% (0.6% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 AAA Bonds, Fiscal Series 2001D, 5.500%, 6/15/17 $ 134,930 Total Investments (cost $135,616,938) – 146.7% Floating Rate Obligations – (13.4)% MuniFund Term Preferred Shares, at Liquidation Value – (41.7)% (5) Other Assets Less Liabilities – 8.4% Net Assets Applicable to Common Shares – 100% $ 90,920,467 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — During the period ended December 31, 2010, the Fund recognized no significant transfers to/from Level 1, Level 2 or Level 3. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At December 31, 2010, the cost of investments was $123,382,886. Gross unrealized appreciation and gross unrealized depreciation of investments at December 31, 2010, were as follows: Gross unrealized: Appreciation $ 1,515,366 Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.4%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New York Dividend Advantage Municipal Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateMarch 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateMarch 1, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateMarch 1, 2011
